IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-77,363-01


EX PARTE STEVEN DOUGLAS FREEMAN, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2007-297-C2
IN THE 19TH DISTRICT COURT
FROM MCLENNAN COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of driving while
intoxicated and was sentenced to forty years' imprisonment. 
	On April 25, 2012, this Court remanded this application to the trial court for findings of fact
and conclusions of law.  On June 28, 2012, the trial court signed findings of fact and conclusions of
law that were based on the reporter's record from trial.  The trial court recommended that relief be
denied.
	Based on the trial court's findings of fact as well as this Court's independent review of the
entire record, we deny relief.

Filed:  August 22, 2012
Do not publish